Citation Nr: 0215094	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  01-08 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for hearing 
loss and an ear disorder.

2.  Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for residuals 
of back injury.

3.  Entitlement to service connection for degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefits sought 
on appeal.   


REMAND

In his substantive appeal, submitted in October 2001, the 
veteran requested a hearing before a member of the Board 
sitting at the RO, also known as a Travel Board hearing.  The 
RO acknowledged that request in correspondence dated in April 
2002.  In that correspondence the RO provided the veteran an 
opportunity to withdraw his request for a Board hearing.  
There is no indication that the veteran has withdrawn his 
request for a Travel Board hearing, and the RO has not yet 
scheduled such a hearing.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
VA Travel Board hearing before a member of 
the Board at the Jackson, Mississippi VA 
RO.  38 C.F.R. § 20.703 (2002)

When that action has been completed, the case should be 
returned to the Board for appellate review, if appropriate.  
No action is required of the appellant unless and until he 
receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

